Case 7:20-cr-00414-VB Document 25 Filed 09/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—  alnpe

ORDER

 

UNITED STATES OF AMERICA,

Vv.

20 CR 414 (VB)
ERIC SNYPE and LONNIE AVANT,

Defendants.

 

ered wae =<-- oo X

A status conference in this matter is scheduled for October 30, 2020, at 3:00 p.m.
Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that defendants waive their right to be physically present and
consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By October 23, 2020, defense counsel shall advise the Court in writing as to
whether his or her client waives his right to be physically present and consents to appear by
telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: September 17, 2020
White Plains, NY
SOO RED:

 

Vincent L. Briccetti
United States District Judge
